FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                                                                                 INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 1RECEIVED
                                                                        of 24 PageID #: 10
                                                                                NYSCEF:  03/24/2021




                SUPREME
                SUPREME  COURT
                         COURT  OF
                                OF THE
                                   THE STATE
                                       STATE OF NEW YORK
                                             OF NEW YORK                                                                     Index
                                                                                                                             Index  No:
                                                                                                                                    No:

                COUNTY
                COUNTY  OF NASSAU
                        OF NASSAU                                                                                            Date
                                                                                                                             Date  Filed:
                                                                                                                                   Filed:

                                                                                                                      X
                                                                                                                      X
                ALEXIS
                ALEXIS ROBAINA,
                       ROBAINA,                                                                                              SUMMONS
                                                                                                                             SUMMONS

                                                                                          Plaintiff(s),
                                                                                          Plaintiff(s),                      Plaintiff designates
                                                                                                                             Plaintiff    designates
                                                                                                                             NASSAU
                                                                                                                             NASSAU          County
                                                                                                                                             County
                                        -against-
                                        -against-                                                                            as
                                                                                                                             as the
                                                                                                                                the   place
                                                                                                                                      place    of
                                                                                                                                               of trial.
                                                                                                                                                   trial.

                                                                                                                             The
                                                                                                                             The basis
                                                                                                                                    basis   of
                                                                                                                                            of the
                                                                                                                                                the venue
                                                                                                                                                      venue is:
                                                                                                                                                            is:

                ('11IPOTLE
                 CHIPOTLE    MEXICAN
                             MEXICAN GRILL,
                                     GRILL, INC.
                                            INC. and
                                                 and                                                                         Location
                                                                                                                             Location      of
                                                                                                                                           of Accident
                                                                                                                                               Accident
                (CHIPOTLE
                  .11IPOTLI: MEXICAN
                             MEXICAN GRILL,
                                     GRILL, INC.
                                            INC. d/b/a
                                                 d/b/a CHIPOTLE
                                                       CHIPOTLE
                 NII 'XICAN GRILL,
                 MEXICAN    GRILL,


                                                                                          Defendant(s),
                                                                                          Defendant(s),
                                                                                                                      X
                To
                To the
                   the above
                       above named
                             named Defendant(s)
                                   Defendant(s)



                           YOU
                           YOU ARE     ARE HEREBY
                                                HEREBY             SUMMONED
                                                                   SUMMONED                 to
                                                                                            to answer
                                                                                                 answer      the
                                                                                                              the complaint
                                                                                                                   complaint          in
                                                                                                                                      in this
                                                                                                                                          this action
                                                                                                                                                 action      and
                                                                                                                                                              and toto

                 erve aa copy
                serve      copy       of
                                      of  your
                                          your     answer,
                                                   answer,        or,
                                                                  or, if if the
                                                                            the   complaint
                                                                                  complaint         is
                                                                                                    is not
                                                                                                       not   served
                                                                                                             served     with
                                                                                                                        with     this
                                                                                                                                 this    summons,
                                                                                                                                         summons,          to
                                                                                                                                                           to  serve
                                                                                                                                                               serve

               a notice
                  notice     of
                             of   appearance,
                                  appearance,           on
                                                        on     the
                                                               the   Plaintiffs
                                                                     Plaintiffs       Attorney(s)
                                                                                      Attorney(s)         within
                                                                                                          within    20
                                                                                                                     20   days
                                                                                                                          days     after
                                                                                                                                   after     the
                                                                                                                                             the service
                                                                                                                                                  service       of
                                                                                                                                                                of
                his summons,
               this   summons,           exclusive
                                         exclusive      of
                                                        of    the
                                                              the   day
                                                                    day of   of service
                                                                                service      (or
                                                                                             (or   within
                                                                                                   within      30
                                                                                                               30 days
                                                                                                                  days     after
                                                                                                                           after     the
                                                                                                                                     the   service
                                                                                                                                           service      is
                                                                                                                                                        is
                complete if
               complete        if  this
                                   this    summons
                                           summons         is
                                                           is   not
                                                                not   personally
                                                                      personally         delivered
                                                                                         delivered        to
                                                                                                          to you
                                                                                                             you within
                                                                                                                    within     the
                                                                                                                               the State
                                                                                                                                       State of of New
                                                                                                                                                    New York);York);
                 nd in case
               and     in cas'e     of  your
                                    ofyour      failure
                                                failure       to
                                                              to   appear
                                                                   appear       or
                                                                                or  answer,
                                                                                    answer,       judgment
                                                                                                  judgment        will
                                                                                                                  will   be
                                                                                                                         be taken against
                                                                                                                              taken       against     you
                                                                                                                                                      you by   by
                lefault for
               default    for     the
                                  the relief
                                         relief   demanded
                                                   demanded           in
                                                                      in   the
                                                                           the  complaint.
                                                                                 complaint.



               Dated,
               Dated, IVIrch
                      March  22,
                             22, 2021
                                 2021

               Defendant(s)
               Defendant(s) address(es):
                            address(es):                                                                       LURIE
                                                                                                               LURIE     &
                                                                                                                         & FLATOW,
                                                                                                                           FLATOW,          P.C.
                                                                                                                                            P.C.

                                                                                                               Attorneys
                                                                                                               Attorneys   for Plaintiff(s)
                                                                                                                           for Plaintiff(s)
                HIPOTLE MEXICAN
               CHIPOTLE MEXICAN GRILL,
                                GRILL, INC.
                                       INC.

                  o CORPORATION
                :/o  CORPORATION        SERVICE
                                        SERVICE COMPANY
                                                COMPANY
                 0 State Street
                80 State Street                                                                                B.

                 ►lbany, New
                Albany,  New York
                                York 12207-2543
                                     12207-2543                                                                           JAY    F ATOW
                                                                                                                          JAY FLATOW
                                                                                                               420
                                                                                                               420 Lexington
                                                                                                                     Lexington    Avenue,
                                                                                                                                  Avenue,  Suite
                                                                                                                                            Suite 2920
                                                                                                                                                   2920

                 HIPOTLE MEXICAN
                CHIPOTLE MEXICAN GRILL,
                                 GRILL, INC.
                                        INC.                                                                   New
                                                                                                               New York,
                                                                                                                      York,    New
                                                                                                                               New York
                                                                                                                                    York  10170-0002
                                                                                                                                          10170-0002

                    /a CHIPOTLE
                3/b/a  CHIPOTLE     MEXICAN
                                    MEXICAN       GRILL
                                                  GRILL                                                        (212)
                                                                                                               (212)   687-1600
                                                                                                                       687-1600

                 312 Hempstead
                2312   Hempstead   Turnpike
                                   Turnpike

                 ast Meadbw,
                East  Meadow,    New York
                                 New   York 11554
                                            11554




                                                                              1 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                                             INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 2RECEIVED
                                                                        of 24 PageID #: 11
                                                                                NYSCEF:  03/24/2021




                SUPREME
                SUPREME  COURT
                         COURT   OF
                                 OF THE
                                    THE STATE
                                        STATE OF NEW YORK
                                              OF NEW YORK
                COUNTY
                COUNTY  OF
                        OF NASSAU
                           NASSAU
                        -----i--------------------------------------------------------X           X   VERIFIED
                                                                                                      VERIFIED

                ALEXIS
                ALEXIS ROBAINA,
                       ROBAINA,                                                                       COMPLAINT
                                                                                                      COMPLAINT


                                                                       Plaintiff(s),
                                                                       Plaintiff(s),


                                        -against-
                                        -against-


                CHIPOTLE
                CHIPOTLE MEXICAN
                         MEXICAN GRILL,
                                 GRILL, INC.
                                        INC. and
                                             and
                CHIPOTLE
                CHIPOTLE MEXICAN
                         MEXICAN GRILL,
                                 GRILL, INC.
                                        INC. d/b/a
                                             d/b/a CHIPOTLE
                                                   CHIPOTLE
                MEXICAN
                MEXICAN  GRILL,
                         GRILL,


                                                                       Defendant(s).
                                                                       Defendant(s).



                                -----------------------------------------------------X            X

                         Plaintiff,
                         Plaintiff, ALEXIS
                                    ALEXIS ROBAINA,
                                           ROBA1NA, complaining
                                                    complaining of
                                                                of the
                                                                   the Defendants,
                                                                       Defendants, CHIPOTLE
                                                                                   CHIPOTLE MEXICAN
                                                                                            MEXICAN


                GRILL,
                GRILL, INC.
                       INC. and
                            and CHIPOTLE
                                CHIPOTLE MEXICAN
                                         MEXICAN GRILL,
                                                 GRILL, INC.
                                                        INC. d/b/a
                                                             d/b/a CHIPOTLE
                                                                   CHIPOTLE MEXICAN
                                                                            MEXICAN GRILL,
                                                                                    GRILL,


                by
                by her
                   her attorneys,
                       attorneys, LURIE
                                  LURIE & FLATOW,
                                        & FLATOW, P.C.,
                                                  P.C., upon
                                                        upon information
                                                             information and
                                                                         and belief,
                                                                             belief, alleges
                                                                                     alleges as
                                                                                             as follows:
                                                                                                follows:


                         1.
                         1. It
                            It is
                               is hereby
                                  hereby alleged,
                                         alleged, pursuant
                                                  pursuant to
                                                           to CPLR
                                                              CPLR 1603
                                                                   1603 that
                                                                        that this
                                                                             this action
                                                                                  action is
                                                                                         is exempt
                                                                                            exempt from
                                                                                                   from



                the
                the operation
                    operation of
                              of CPLR
                                 CPLR 1601,
                                      1601, by
                                            by reason
                                               reason of
                                                      of one
                                                         one or
                                                             or more
                                                                more exemptions
                                                                     exemptions provided in
                                                                                provided in CPLR
                                                                                            CPLR 1602.
                                                                                                 1602.



                         2.
                         2. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, Defendant,
                                                                     Defendant, CHIPOTLE
                                                                                CHIPOTLE MEXICAN
                                                                                         MEXICAN GRILL,
                                                                                                 GRILL,


                INC.,
                INC., was
                      was *and
                           and still
                               still is
                                     is a
                                        a domestic
                                          domestic corporation
                                                   corporation duly
                                                               duly organized
                                                                    organized and
                                                                              and existing
                                                                                  existing under
                                                                                           under and
                                                                                                 and by
                                                                                                     by virtue
                                                                                                        virtue of
                                                                                                               of



                the
                the laws
                    laws of
                         of the
                            the State
                                State of
                                      of New
                                         New York.
                                             York.



                         3. That at
                         3. That at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, Defendant,
                                                                     Defendant, CHIPOTLE
                                                                                CHIPOTLE MEXICAN
                                                                                         MEXICAN GRILL,
                                                                                                 GRILL,


                INC.,
                (NC., was   and still
                      was.and   still is
                                      is a
                                         a foreign
                                           foreign corporation
                                                   corporation duly
                                                               duly authorized
                                                                    authorized to
                                                                               to do
                                                                                  do business
                                                                                     business in
                                                                                              in the
                                                                                                 the State
                                                                                                     State of
                                                                                                           of New
                                                                                                              New Yo
                                                                                                                  Yo


                York.
                York.




                                                                                         2 of 9
    FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                              INDEX NO. 603570/2021
             Case
    NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                     1                   Document 1-2 Filed 07/06/21 Page 3RECEIVED
                                                                            of 24 PageID #: 12
                                                                                    NYSCEF:  03/24/2021




                           4.
                           4. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN GRILL,
                                                                                                   GRILL,


                    INC.,
                    INC., was
                          was and
                              and still
                                  still is
                                        is an
                                           an unincorporated
                                              unincorporated business
                                                             business entity
                                                                      entity doing
                                                                             doing business
                                                                                   business in
                                                                                            in the
                                                                                               the State
                                                                                                   State of
                                                                                                         of New
                                                                                                            New York.
                                                                                                                York.



.                          5.
                           5. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN GRILL
                                                                                                   GRILL



                    INC.
                    INC. d/b/a
                         d/b/a CHIPOTLE
                               CHIPOTLE MEXICAN
                                        MEXICAN GRILL,
                                                GRILL, was
                                                       was and
                                                           and still
                                                               still is
                                                                     is a
                                                                        a domestic
                                                                          domestic corporation
                                                                                   corporation duly
                                                                                               duly


                    organized
                    organized and
                              and existing
                                  existing under
                                           under and
                                                 and by
                                                     by virtue
                                                        virtue of
                                                               of the
                                                                  the laws
                                                                      laws of
                                                                           of the
                                                                              the State
                                                                                  State of New York.
                                                                                        of New York.



                           6.
                           6. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN GRILL
                                                                                                   GRILL



                    INC.
                    INC. d/b/a
                         d/b/a CHIPOTLE
                               CHIPOTLE MEXICAN
                                        MEXICAN GRILL,
                                                GRILL, was
                                                       was and
                                                           and still
                                                               still is
                                                                     is a
                                                                        a foreign
                                                                          foreign corporation
                                                                                  corporation duly
                                                                                              duly authorized
                                                                                                   authorized



                    to
                    to do
                       do business
                          business in
                                   in the
                                      the State
                                          State of
                                                of New
                                                   New York.
                                                       York.



                           7.
                           7. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN GRILL
                                                                                                   GRILL



                    INC.
                    INC. d/b/a
                         d/b/à CHIPOTLE
                               CHIPOTLE MEXICAN
                                        MEXICAN GRILL,
                                                GRILL, was and still
                                                       was and still is
                                                                     is an
                                                                        an unincorporated
                                                                           unincorporated business
                                                                                          business entity
                                                                                                   entity


                    doing
                    doing business
                          business in
                                   in the
                                      the State
                                          State of
                                                of New
                                                   New York.
                                                       York.



                           8.
                           8. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, the
                                                                       the Defendant,
                                                                           Defendant, CHIPOTLE
                                                                                      CHIPOTLE MEXICAN
                                                                                               MEXICAN


                    GRILL,
                    GRILL, INC.,
                           INC., owned
                                 owned the
                                       the building
                                           building and
                                                    and premises
                                                        premises located
                                                                 located at
                                                                         at 2312
                                                                            2312 Hempstead
                                                                                 Hempstead Turnpike,
                                                                                           Turnpike, in
                                                                                                     in the
                                                                                                        the



                    County
                    County of
                           of Nassau,
                              Nassau, State
                                      State of
                                            of New
                                               New York.
                                                   York.



                           9.
                           9. That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, the
                                                                       the Defendant,
                                                                           Defendant, CHIPOTLE
                                                                                      CHIPOTLE MEXICAN
                                                                                               MEXICAN


                    GRILL,
                    GRILL, INC.,
                           INC., operated
                                 operated the
                                          the building
                                              building and
                                                       and premises
                                                           premises located
                                                                    located at
                                                                            at 2312
                                                                               2312 Hempstead
                                                                                    Hempstead Turnpike,
                                                                                              Turnpike, in
                                                                                                        in the
                                                                                                           the



                    County
                    County of'Nassau,
                           o Nassau,  State
                                      State of
                                            of New
                                               New York.
                                                   York.



                           10.
                           10, That
                               That at
                                    at all
                                       all times
                                           times hereinafter
                                                 hereinafter mentioned,
                                                             mentioned, the
                                                                        the Defendant,
                                                                            Defendant, CHIPOTLE
                                                                                       CHIPOTLE MEXICAN
                                                                                                MEXICAN


                    GRILL,
                    GRILL, INC.,
                           INC., maintained
                                 maintained the
                                            the building
                                                building and
                                                         and premises
                                                             premises located
                                                                      located at
                                                                              at 2312
                                                                                 2312 Hempstead
                                                                                      Hempstead Turnpike,
                                                                                                Turnpike, in
                                                                                                          in the
                                                                                                             the



                   County
                   County of
                          of Nassau,
                             Nassau, State
                                     State of New York.
                                           of New York.



                           11.
                           11. That
                               That at
                                    at all
                                       all times
                                           times hereinafter
                                                 hereinafter mentioned,
                                                             mentioned, the
                                                                        the Defendant,
                                                                            Defendant, CHIPOTLE
                                                                                       CHIPOTLE MEXICAN
                                                                                                MEXICAN


                   GRILL,
                   GRILL, INC.,
                          INC., managed
                                managed the
                                        the building
                                            building and
                                                     and premises
                                                         premises located
                                                                  located at
                                                                          at 2312
                                                                             2312 Hempstead
                                                                                  Hempstead Turnpike,
                                                                                            Turnpike, in
                                                                                                      in the
                                                                                                         the



                   County
                   County of
                          of Nassau,
                             Nassau, State
                                     State of
                                           of New
                                              New York.
                                                  York.




                                                         3 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                           INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 4RECEIVED
                                                                        of 24 PageID #: 13
                                                                                NYSCEF:  03/24/2021




                        12.
                        12. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, INC.,
                       INC., rented
                             rented the
                                    the building
                                        building and
                                                 and premises
                                                     premises located
                                                              located at
                                                                      at 2312
                                                                         2312 Hempstead
                                                                              Hempstead Turnpike,
                                                                                        Turnpike, in
                                                                                                  in the
                                                                                                     the


                County
                County of
                       of Nassau,
                          Nassau, State
                                  State of
                                        of New
                                           New York.
                                               York.



                        13.
                        13. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, INC.,
                       INC., leased
                             leased the
                                    the building
                                        building and
                                                 and premises
                                                     premises located
                                                              located at
                                                                      at 2312
                                                                         2312 Hempstead
                                                                              Hempstead Turnpike,
                                                                                        Turnpike, in
                                                                                                  in the
                                                                                                     the


                County
                County of
                       of Nassau,
                          Nassau, State
                                  State of
                                        of New
                                           New York.
                                               York.


                        14.
                        14. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, NC.,
                       INC., controlled
                             controlled the
                                        the building
                                            building and
                                                     and premises
                                                         premises located
                                                                  located at
                                                                          at 2312
                                                                             2312 Hempstead
                                                                                  Hempstead Turnpike,
                                                                                            Turnpike, in
                                                                                                      in the
                                                                                                         the



                County
                County of
                       of Nassau,
                          Nassau, State
                                  State of
                                        of New
                                           New York.
                                               York.



                        15.
                        15. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN

                                            food"
                GRILL,
                GRILL, INC.,
                       INC., owned
                             owned aa "fast
                                      "fast food" establishment
                                                  establishment and/or
                                                                and/or restaurant
                                                                       restaurant known
                                                                                  known as
                                                                                        as Chipotle
                                                                                           Chipotle Mexican
                                                                                                    Mexican


                Grill
                Grill located
                      located at
                              at 2312
                                 2312 Hempstead
                                      Hempstead Turnpike,
                                                Turnpike, in
                                                          in the
                                                             the County
                                                                 County of
                                                                        of Nassau,
                                                                           Nassau, State
                                                                                   State of
                                                                                         of New
                                                                                            New York.
                                                                                                York.


                        16:
                        16. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN

                                               food"
                GRILL,
                GRILL, INC.,
                       INC., operated
                             operated aa "fast
                                         "fast food" establishment
                                                     establishment and/or
                                                                   and/or restaurant
                                                                          restaurant known
                                                                                     known as
                                                                                           as Chipotle
                                                                                              Chipotle Mexican
                                                                                                       Mexican


               Grill
               Grill located
                     located at
                             at 2312
                                2312 Hempstead
                                     Hempstead Turnpike,
                                               Turnpike, in
                                                         in the
                                                            the County
                                                                County of
                                                                       of Nassau,
                                                                          Nassau, State
                                                                                  State of
                                                                                        of New
                                                                                           New York.
                                                                                               York.


                        17.
                        17. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN

                                                food"
               GRILL,
               GRILL, INC.,
                      INC., maintained
                            maintained aa "fast
                                          "fast food" establishment
                                                      establishment and/or
                                                                    and/or restaurant
                                                                           restaurant known
                                                                                      known as
                                                                                            as Chipotle
                                                                                               Chipotle


                Mexican
                Mexican Grill
                        Òrill located
                              located at
                                      at 2312
                                         2312 Hempstead
                                              Hempstead Turnpike,
                                                        Turnpike, in
                                                                  in the
                                                                     the County
                                                                         County of
                                                                                of Nassau,
                                                                                   Nassau, State
                                                                                           State of
                                                                                                 of New
                                                                                                    New


                York.
                York.



                        18.
                        18. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN

                                             food"
               GRILL,
               GRILL, INC.,
                      INC., managed
                            managed aa "fast
                                       "fast food" establishment
                                                   establishment and/or
                                                                 and/or restaurant
                                                                        restaurant known
                                                                                   known as
                                                                                         as Chipotle
                                                                                            Chipotle Mexican
                                                                                                     Mexican


               Grill
               Grill located
                     located at
                             at 2312
                                2312 Hempstead
                                     Hempstead Turnpike,
                                               Turnpike, in
                                                         in the
                                                            the County
                                                                County of
                                                                       of Nassau,
                                                                          Nassau, State
                                                                                  State of
                                                                                        of New
                                                                                           New York.
                                                                                               York.




                                                    4 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                             INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 5RECEIVED
                                                                        of 24 PageID #: 14
                                                                                NYSCEF:  03/24/2021




                        19.
                        19. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN

                                                 food"
                GRILL,
                GRILL, INC.,
                       INC., controlled
                             controlled aa "fast
                                           "fast food" establishment
                                                       establishment and/or
                                                                     and/or restaurant
                                                                            restaurant known
                                                                                       known as Chipotle
                                                                                             as Chipotle



                Mexican
                Mexican Grill
                        Grill located
                              located at
                                      at 2312
                                         2312 Hempstead
                                              Hempstead Turnpike,
                                                        Turnpike, in
                                                                  in the
                                                                     the County
                                                                         County of Nassau,
                                                                                of Nassau, State
                                                                                           State of
                                                                                                 of New
                                                                                                    New


                York.
                York.



                        20.
                        20. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, INC.
                       INC. d/b/a
                            d/b/a CHIPOTLE
                                  CHIPOTLE MEXICAN
                                           MEXICAN GRILL,
                                                   GRILL, owned
                                                          owned the
                                                                the building
                                                                    building and
                                                                             and premises
                                                                                 premises located
                                                                                          located at
                                                                                                  at



                2312
                2312 Hetripstead
                     Hempstead   Turnpike,
                                 Turnpike, in
                                           in the
                                              the County
                                                  County of
                                                         of Nassau,
                                                            Nassau, State
                                                                    State of
                                                                          of New
                                                                             New York.
                                                                                 York.



                        21.
                        21. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, INC.
                       INC. d/b/a
                            d/b/a CHIPOTLE
                                  CHIPOTLE MEXICAN
                                           MEXICAN GRILL,
                                                   GRILL, operated
                                                          operated the
                                                                   the building
                                                                       building and
                                                                                and premises
                                                                                    premises located
                                                                                             located


                at
                at 2312
                   2312 Hempstead
                        Hempstead Turnpike,
                                  Turnpike, in
                                            in the
                                               the County
                                                   County of
                                                          of Nassau,
                                                             Nassau, State
                                                                     State of
                                                                           of New
                                                                              New York.
                                                                                  York.



                        22.
                        22 : That
                             That at
                                  at all
                                     all times
                                         times hereinafter
                                               hereinafter mentioned,
                                                           mentioned, the
                                                                      the Defendant,
                                                                          Defendant, CHIPOTLE
                                                                                     CHIPOTLE MEXICAN
                                                                                              MEXICAN


                GRILL,
                GRILL, INC.
                       INC. d/b/a
                            d/b/a CHIPOTLE
                                  CHIPOTLE MEXICAN
                                           MEXICAN GRILL,
                                                   GRILL, maintained
                                                          maintained the
                                                                     the building
                                                                         building and
                                                                                  and premises
                                                                                      premises



                located
                located at 2312 Hempstead
                        at3312  Hempstead Turnpike,
                                          Turnpike, in
                                                    in the
                                                       the County
                                                           County of
                                                                  of Nassau,
                                                                     Nassau, State
                                                                             State of
                                                                                   of New
                                                                                      New York.
                                                                                          York.



                        21
                        23. That
                            That at
                                 at all
                                    all times
                                        times hereinafter
                                              hereinafter mentioned,
                                                          mentioned, the
                                                                     the Defendant,
                                                                         Defendant, CHIPOTLE
                                                                                    CHIPOTLE MEXICAN
                                                                                             MEXICAN


                GRILL,
                GRILL, INC.
                       INC. d/b/a
                            d/b/a CHIPOTLE
                                  CHIPOTLE MEXICAN
                                           MEXICAN GRILL,
                                                   GRILL, managed
                                                          managed the
                                                                  the building
                                                                      building and
                                                                               and premises
                                                                                   premises located
                                                                                            located

                         ti
               at
               at 2312
                  2312 Hempstead
                       Hempstead Turnpike,
                                 Turnpike, in
                                           in the
                                              the County
                                                  County of
                                                         of Nassau,
                                                            Nassau, State
                                                                    State of
                                                                          of New
                                                                             New York.
                                                                                 York.



                        244
                        24. . That
                              That at
                                   at all
                                      all times
                                          times hereinafter
                                                hereinafter mentioned,
                                                            mentioned, the
                                                                       the Defendant,
                                                                           Defendant, CHIPOTLE
                                                                                      CHIPOTLE MEXICAN
                                                                                               MEXICAN


               GRILL,
               GRILL, 114C.
                      lÑC.  d/b/a
                            d/b/a CHIPOTLE
                                  CHIPOTLE MEXICAN
                                           MEXICAN GRILL,
                                                   GRILL, rented
                                                          rented the
                                                                 the building
                                                                     building and
                                                                              and premises
                                                                                  premises located
                                                                                           located at
                                                                                                   at



               2312
               2312 Hempstead
                    Hempstead Turnpike,
                              Turnpike, in
                                        in the
                                           the County
                                               County of
                                                      of Nassau,
                                                         Nassau, State
                                                                 State of
                                                                       of New
                                                                          New York.
                                                                              York.



                        25..
                        25.. That
                             That at
                                  at all
                                     all times
                                         times hereinafter
                                               hereinafter mentioned,
                                                           mentioned, the
                                                                      the Defendant,
                                                                          Defendant, CHIPOTLE
                                                                                     CHIPOTLE MEXICAN
                                                                                              MEXICAN


               GRILL,
               3RILL, INC.
                      INC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL,
                                                  GRILL, leased
                                                         leased the
                                                                the building
                                                                    building and
                                                                             and premises
                                                                                 premises located
                                                                                          located at
                                                                                                  at



               2312 Hempstead
               2312 Hempstead Turnpike,
                              Turnpike, in
                                        in the
                                           the County
                                               County of
                                                      of Nassau,
                                                         Nassau, State
                                                                 State of
                                                                       of New
                                                                          New York.
                                                                              York.




                                                     5 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                           INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 6RECEIVED
                                                                        of 24 PageID #: 15
                                                                                NYSCEF:  03/24/2021




                      26.1 That
                      26.  That at
                                at all
                                   all times
                                       times hereinafter
                                             hereinafter mentioned, the
                                                                    the Defendant, CHIPOTLE
                                                                                   CHIPOTLE MEXICAN
                                                                                            MEXICAN
                                                         mentioned,     Defendant,
                        ..1


               GRILL,
               GRILL, INC.
                      INC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL,
                                                  GRILL, controlled
                                                         controlled the
                                                                    the building
                                                                        building and
                                                                                 and premises
                                                                                     premises located
                                                                                              located



               at
               at 2312
                  2312 Hempstead
                       Hempstead Turnpike,
                                 Turnpike, in
                                           in the
                                              the County
                                                  County of
                                                         of Nassau,
                                                            Nassau, State
                                                                    State of New York.
                                                                          of New York.



                      27.
                      27. That
                          That at
                               at all
                                  all times
                                      times hereinafter
                                            hereinafter mentioned,
                                                        mentioned, the
                                                                   the Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN

                                                                       food"
               GRILL,
               GRILL, INC.
                      INC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL
                                                  GRILL owned
                                                        owned aa "fast
                                                                 "fast food" establishment
                                                                             establishment and/or
                                                                                           and/or



               restaurant
               restaurant known
                          known as
                                as CHIPOTLE
                                   CHIPOTLE MEXICAN
                                            MEXICAN GRILL
                                                    GRILL located
                                                          located at
                                                                  at 2312
                                                                     2312 Hempstead
                                                                          Hempstead Turnpike,
                                                                                    Turnpike, in
                                                                                              in the
                                                                                                 the



               County
               County of
                      of Nassau,
                         Nassau, State
                                 State of
                                       of New
                                          New York.
                                              York.



                      28.E
                      28.  That
                           That at
                                at all
                                   all times
                                       times hereinafter
                                             hereinafter mentioned,
                                                         mentioned, the Defendant,
                                                                    the Defendant, CHIPOTLE
                                                                                   CHIPOTLE MEXICAN
                                                                                            MEXICAN

                                                                          food"
               GRILL,
               GRILL, INC.
                      lÑC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL
                                                  GRILL operated
                                                        operated aa "fast
                                                                    "fast food" establishment
                                                                                establishment and/or
                                                                                              and/or



               restaurant
               restaurant known
                          known as
                                as CHIPOTLE
                                   CHIPOTLE MEXICAN
                                            MEXICAN GRILL
                                                    GRILL located
                                                          located at
                                                                  at 2312
                                                                     2312 Hempstead
                                                                          Hempstead Turnpike,
                                                                                    Turnpike, in
                                                                                              in the
                                                                                                 the



               County
               County of
                      of Nassau,
                         Nassau, State
                                 State of New York.
                                       of New York.



                      29.
                      29. That
                          That at
                               at all
                                  all times
                                      times hereinafter
                                            hereinafter mentioned,
                                                        mentioned, the
                                                                   the Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN

                                                                            food"
               GRILL,
               GRILL, INC.
                      INC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL
                                                  GRILL maintained
                                                        maintained aa "fast
                                                                      "fast food" establishment
                                                                                  establishment



               and/or
               and/or restaurant
                      restaurant known
                                 known as
                                       as CHIPOTLE
                                          CHIPOTLE MEXICAN
                                                   MEXICAN GRILL
                                                           GRILL located
                                                                 located at
                                                                         at 2312
                                                                            2312 Hempstead
                                                                                 Hempstead



               Turnpike,
               I'urnpike, in
                          in the
                             the County
                                 County of
                                        of Nassau,
                                           Nassau, State
                                                   State of
                                                         of New
                                                            New York.
                                                                York.



                      30:
                      30. That
                          That at
                               at all
                                  all times
                                      times hereinafter
                                            hereinafter mentioned,
                                                        mentioned, the
                                                                   the Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN

                                                                         food"
               GRILL,
               3RILL, INC.
                      INC. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL
                                                  GRILL managed
                                                        managed aa "fast
                                                                   "fast food" establishment
                                                                               establishment and/or
                                                                                             and/or



               restaurant
                estaurant known
                          known as
                                as CHIPOTLE
                                   CHIPOTLE MEXICAN
                                            MEXICAN GRILL
                                                    GRILL located
                                                          located at
                                                                  at 2312
                                                                     2312 Hempstead
                                                                          Hempstead Turnpike,
                                                                                    Turnpike, in
                                                                                              in the
                                                                                                 the



               County
               Zounty of
                      of Nassau,
                         Nassau, State
                                 State of
                                       of New
                                          New York.
                                              York.



                      31.
                      31  That
                          That at
                               at all
                                  all times
                                      times hereinafter
                                            hereinafter mentioned,
                                                        mentioned, the
                                                                   the Defendant,
                                                                       Defendant, CHIPOTLE
                                                                                  CHIPOTLE MEXICAN
                                                                                           MEXICAN

                                                                            food"
               GRILL,
               3RILL, INC.
                        C. d/b/a
                           d/b/a CHIPOTLE
                                 CHIPOTLE MEXICAN
                                          MEXICAN GRILL
                                                  GRILL controlled
                                                        controlled aa "fast
                                                                      "fast food" establishment
                                                                                  establishment and/or
                                                                                                and/or



               -estaurant    known as
                estaurant%nown     as CHIPOTLE
                                      CHIPOTLE MEXICAN
                                               MEXICAN GRILL
                                                       GRILL located
                                                             located at
                                                                     at 2312
                                                                        2312 Hempstead
                                                                             Hempstead Turnpike,
                                                                                       Turnpike, in
                                                                                                 in the
                                                                                                    the


               county
               Jounty of Nassau,
                      of Nassau, State
                                 State of
                                       of New
                                          New York.
                                              York.




                                                   6 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                                    INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 7RECEIVED
                                                                        of 24 PageID #: 16
                                                                                NYSCEF:  03/24/2021




                             32.
                             32. That
                                 That on
                                      on or
                                         or about
                                            about November
                                                  November 13,
                                                           13, 2018
                                                               2018 while
                                                                    while Plaintiff,
                                                                          Plaintiff, ALEXIS
                                                                                     ALEXIS ROBAINA,
                                                                                            ROBAINA, was
                                                                                                     was a



                customer/patron
                customer/liatron at
                                 at the
                                    the premises
                                        premises and
                                                 and building
                                                     building and
                                                              and the
                                                                  the fast
                                                                      fast food
                                                                           food establishment
                                                                                establishment and/or
                                                                                              and/or restaurant
                                                                                                     restaurant



                known
                known as
                      as CHIPOTLE
                         CHIPOTLE MEXICAN
                                  MEXICAN GRILL,
                                          GRILL, located
                                                 located at
                                                         at 2312
                                                            2312 Hempstead
                                                                 Hempstead Turnpike,
                                                                           Turnpike, in
                                                                                     in the
                                                                                        the County
                                                                                            County


                of
                of Nassau,,
                   Nassau,  State
                            State of
                                  of New
                                     New York,
                                         York, when,
                                               when, as
                                                     as a
                                                        a result
                                                          result of
                                                                 of the
                                                                    the negligence,
                                                                        negligence, carelessness
                                                                                    carelessness and
                                                                                                 and recklessness
                                                                                                     recklessness



                of
                of the
                   the Defendants,
                       Defendants, their
                                   their agents,
                                         agents, servants
                                                 servants and/or
                                                          and/or employees,
                                                                 employees, Plaintiff,
                                                                            Plaintiff, ALEXIS
                                                                                       ALEXIS ROBAINA,
                                                                                              ROBAINA, was
                                                                                                       was


                caused
                caused to
                       to and
                          and did
                              did slip,
                                  slip, slide,
                                        slide, and
                                               and fall
                                                   fall upon
                                                        upon the
                                                             the wet
                                                                 wet floor,
                                                                     floor, causing
                                                                            causing her
                                                                                    her to
                                                                                        to be
                                                                                           be violently
                                                                                              violently precipitated
                                                                                                        precipitated



                thereat,
                thereat, thereby
                         thereby causing
                                 causing Plaintiff,
                                         Plaintiff, ALEXIS
                                                    ALEXIS ROBAINA,
                                                           ROBAINA, to
                                                                    to sustain
                                                                       sustain the
                                                                               the severe
                                                                                   severe and
                                                                                          and serious
                                                                                              serious injuries
                                                                                                      injuries



                and
                and damages
                    dama es as
                            as hereinafter
                               hereinafter set
                                           set forth.
                                               forth.


                             33.
                             33. That
                                 That the
                                      the aforesaid
                                          aforesaid accident,
                                                    accident, and
                                                              and the
                                                                  the injuries
                                                                      injuries suffered
                                                                               suffered by
                                                                                        by the
                                                                                           the Plaintiff,
                                                                                               Plaintiff, ALEXIS
                                                                                                          ALEXIS


                ROBAINA, were
                ROBAINA, were caused
                              caused solely
                                     solely and
                                            and wholly
                                                wholly by reason
                                                       by reason of
                                                                 of the
                                                                    the negligence,
                                                                        negligence, recklessness
                                                                                    recklessness and
                                                                                                 and



                carelessness
                carelessness of
                             of the
                                the Defendants,
                                    Defendants, in
                                                in the
                                                   the ownership,
                                                       ownership, operation,
                                                                  operation, maintenance,
                                                                             maintenance, management
                                                                                          management and
                                                                                                     and


                                                                                  food"
                control
                control of
                        of the
                           the aforementioned
                               aforementioned premises
                                              premises and
                                                       and building
                                                           building and
                                                                    and the
                                                                        the "fast
                                                                            "fast food" establishment
                                                                                        establishment and/or
                                                                                                      and/or



                restaurant'thereat,
                restaurant thereat, and
                                    and in
                                        in causing
                                           causing and
                                                   and creating
                                                       creating the
                                                                the condition
                                                                    condition complained
                                                                              complained of
                                                                                         of and/or
                                                                                            and/or allowing
                                                                                                   allowing same
                                                                                                            same


                to remain thereat
                to remain thereat and
                                  and which
                                      which condition
                                            condition the
                                                      the Defendants
                                                          Defendants failed
                                                                     failed to
                                                                            to correct
                                                                               correct despite
                                                                                       despite prior
                                                                                               prior actual
                                                                                                     actual and/or
                                                                                                            and/or



               constructive
               constructive notice
                            notice and/or
                                   and/or knowledge,
                                          knowledge, and
                                                     and that
                                                         that Defendants
                                                              Defendants failed
                                                                         failed to
                                                                                to take
                                                                                   take reasonable
                                                                                        reasonable precautions
                                                                                                   precautions


                to
                to remedy
                   remedy the
                          the wet,
                              wet, slippery
                                   slippery and
                                            and hazardous
                                                hazardous condition,
                                                          condition, and
                                                                     and failed
                                                                         failed to
                                                                                to maintain
                                                                                   maintain the
                                                                                            the premises
                                                                                                premises and
                                                                                                         and


                building
                building in
                         in a
                            a reasonably
                              reasonably safe
                                         safe condition,
                                              condition, and
                                                         and such
                                                             such condition
                                                                  condition constituted
                                                                            constituted aa nuisance
                                                                                           nuisance and
                                                                                                    and was
                                                                                                        was due
                                                                                                            due to
                                                                                                                to


               no
               no fault
                  fault or
                        or lack
                           lack of
                                of care
                                   care on
                                        on the
                                           the part
                                               part of
                                                    of the
                                                       the Plaintiff,
                                                           Plaintiff, ALEXIS
                                                                      ALEXIS ROBAINA
                                                                             ROBAINA .



                             34.
                             34. That
                                 That by
                                      by reason
                                         reason of
                                                of the
                                                   the foregoing,
                                                       foregoing, the
                                                                  the Plaintiff,
                                                                      Plaintiff, ALEXIS
                                                                                 ALEXIS ROBAINA,
                                                                                        ROBAINA, suffered
                                                                                                 suffered severe
                                                                                                          severe


               and
               and serious
                   serious injuries
                           injuries to
                                    to her
                                       her body
                                           body and
                                                and limbs,
                                                    limbs, suffered
                                                           suffered great
                                                                    great physical
                                                                          physical pain
                                                                                   pain and
                                                                                        and nervous
                                                                                            nervous shock,
                                                                                                    shock, some
                                                                                                           some


                 f which injuries
                3f which ilijuries are
                                   are of
                                       of a
                                          a permanent
                                            permanent nature.
                                                      nature. That
                                                              That by
                                                                   by reason
                                                                      reason thereof,
                                                                             thereof, Plaintiff,
                                                                                      Plaintiff, ALEXIS
                                                                                                 ALEXIS


                  OBAINA, was
                ROBAINA,  was caused
                              caused to
                                     to be
                                        be treated
                                           treated at
                                                   at a
                                                      a hospital
                                                        hospital and
                                                                 and thereafter
                                                                     thereafter confined
                                                                                confined to
                                                                                         to her
                                                                                            her bed
                                                                                                bed and
                                                                                                    and home
                                                                                                        home


                or aa long
                for          period of
                      long:period   of time,
                                       time, and
                                             and was
                                                 was caused
                                                     caused to
                                                            to and
                                                               and did
                                                                   did seek
                                                                       seek medical
                                                                            medical aid,
                                                                                    aid, treatment
                                                                                         treatment and
                                                                                                   and attention
                                                                                                       attention in
                                                                                                                 in




                                                           7 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                                      INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 8RECEIVED
                                                                        of 24 PageID #: 17
                                                                                NYSCEF:  03/24/2021




                an
                an endeavor
                   endeavor to
                            to be
                               be cured
                                  cured of
                                        of her said injuries,
                                           her said injuries, and
                                                              and was
                                                                  was further
                                                                      further caused
                                                                              caused to
                                                                                     to abstain
                                                                                        abstain from
                                                                                                from her
                                                                                                     her usual
                                                                                                         usual



                vocation
                vocation and
                         and daily
                             daily activities
                                   activities and
                                              and to
                                                  to incur
                                                     incur loss of income
                                                           loss of income and
                                                                          and other
                                                                              other expenses.
                                                                                    expenses.



                       35.
                       35. By
                           By reason
                              reason of
                                     of the
                                        the foregoing,
                                            foregoing, Plaintiff,
                                                       Plaintiff, ALEXIS
                                                                  ALEXIS ROBAINA,
                                                                         ROBAINA, is
                                                                                  is entitled
                                                                                     entitled to
                                                                                              to recover
                                                                                                 recover all
                                                                                                         all



                her
                her damages
                    damages from
                            from the
                                 the Defendants
                                     Defendants pursuant
                                                pursuant to
                                                         to CPLR
                                                            CPLR 3017(c),
                                                                 3017(c), the
                                                                          the amount
                                                                              amount of
                                                                                     of which
                                                                                        which exceeds
                                                                                              exceeds the
                                                                                                      the



                jurisdictional
                jurisdictional limits
                               limits of
                                      of all
                                         all lower
                                             lower Courts.
                                                   Courts.



                       WHEREFORE,
                       WHEREFORE, pursuant
                                  pursuant to
                                           to CPLR
                                              CPLR 3017(c),
                                                   3017(c), Plaintiff
                                                            Plaintiff demands
                                                                      demands from
                                                                              from the
                                                                                   the Defendants
                                                                                       Defendants that
                                                                                                  that



                she
                she be
                    be awarded
                       awarded all
                               all damages
                                   damages and
                                           and relief
                                               relief to
                                                      to which
                                                         which she is entitled,
                                                               she is entitled, together
                                                                                together with
                                                                                         with the
                                                                                              the costs
                                                                                                  costs and
                                                                                                        and



                disbursements
                disbursements of
                              of this
                                 this action.
                                      action.



                Dated:
                Dated: Now
                       New York,
                             York,   New
                                     New York
                                         York

                       MFch
                       Mprch   22,
                                22, 2021
                                    2021



                                                             Yours,
                                                             Yours,    etc.
                                                                       etc.

                                                             LURIE
                                                             LURIE     && FLATOW,
                                                                            FLATOW,          P.C.
                                                                                             P.C.

                                                             Attorneys
                                                             Attorneys      for Plaintiff(s)
                                                                            for Plaintiff(s)




                                                             BY:
                                                             BY:
                                                                            JAY   FI ATOW
                                                                            JAY FLATOW
                                                             420
                                                             420 Lexington
                                                                   Lexington     Avenue,
                                                                                 Avenue,  Suite
                                                                                           Suite  2920
                                                                                                  2920

                                                             New
                                                             New York,
                                                                    York,    New
                                                                             New    York
                                                                                    York 10170-0002
                                                                                         10170-0002

                                                             (212)
                                                             (212)   687-1600
                                                                     687-1600




                                                       8 of 9
FILED: NASSAU COUNTY CLERK 03/24/2021 11:49 AM                                                 INDEX NO. 603570/2021
         Case
NYSCEF DOC. NO.2:21-cv-03784-JMA-SIL
                 1                   Document 1-2 Filed 07/06/21 Page 9RECEIVED
                                                                        of 24 PageID #: 18
                                                                                NYSCEF:  03/24/2021




                STATE
                STATE  OF NEW YORK
                       OF NEW YORK    ))
                COUNTY
                COUNTY   OF NEW YORK)
                         OF NEW YORK)    ss.:
                                         ss.:




                              JAY
                              JAY FLATOW,
                                  FLATOW, an
                                          an attorney
                                             attorney at
                                                      at law,
                                                         law, under
                                                              under the
                                                                    the penalties
                                                                        penalties of perjury, affirms
                                                                                  of perjury, affirms the
                                                                                                      the


                following
                following to
                          to be
                             be true:
                                true:


                              That
                              That he
                                   he is
                                      is a
                                         a member
                                           member of
                                                  of the
                                                     the firm
                                                         firm of
                                                              of LURIE
                                                                 LURIE & FLATOW,
                                                                       & FLATOW, P.C.
                                                                                 P.C. attorneys
                                                                                      attorneys for the
                                                                                                for the


                Plaintiff(s)
                Plaintiff(s) herein;
                             herein; that
                                     that he
                                          he has
                                             has read
                                                 read and
                                                      and knows
                                                          knows the
                                                                the contents
                                                                    contents of
                                                                             of the
                                                                                the foregoing
                                                                                    foregoing Summons
                                                                                              Summons and
                                                                                                      and


                Complaint
                Complaint and
                          and that
                              that the
                                   the same
                                       same is
                                            is true
                                               true to
                                                    to his
                                                       his own
                                                           own knowledge,
                                                               knowledge, except
                                                                          except as
                                                                                 as to
                                                                                    to those
                                                                                       those matters
                                                                                             matters therein
                                                                                                     therein


                stated
                stated to
                       to be
                          be alleged
                             alleged upon
                                     upon information
                                          information and
                                                      and belief,
                                                          belief, and
                                                                  and that
                                                                      that as
                                                                           as to
                                                                              to those
                                                                                 those matters
                                                                                       matters he
                                                                                               he believes
                                                                                                  believes it
                                                                                                           it to
                                                                                                              to be
                                                                                                                 be


               true.
               true.


                              That
                              That the
                                   the source
                                       source of
                                              of your
                                                 your deponent's
                                                      deponent's information
                                                                 information is
                                                                             is information
                                                                                information received
                                                                                            received from
                                                                                                     from the
                                                                                                          the


                Plaintiff(s)
                Plaintiff(s) herein
                             herein and/or
                                    and/or investigations
                                           investigations made
                                                          made by
                                                               by your
                                                                  your deponent's
                                                                       deponent's office.
                                                                                  office. That
                                                                                          That the
                                                                                               the reason
                                                                                                   reason this
                                                                                                          this


               verification
               verification is
                            is made
                               made by
                                    by your
                                       your deponent
                                            deponent and
                                                     and not
                                                         not by
                                                             by the
                                                                the Plaintiff(s)
                                                                    Plaintiff(s) herein
                                                                                 herein is
                                                                                        is that
                                                                                           that said
                                                                                                said Plaintiff(s)
                                                                                                     Plaintiff(s)


               do(es)
               do(es) not.reside
                      not reside within
                                 within the
                                        the Counties
                                            Counties wherein
                                                     wherein your
                                                             your deponent
                                                                  deponent maintains
                                                                           maintains his
                                                                                     his offices,
                                                                                         offices, to
                                                                                                  to wit:
                                                                                                     wit: New
                                                                                                          New

               York
               York County
                    County and
                           and Kings
                               Kings County.
                                     County.




                DATED:
                DATED: New
                       New York,
                             York,  New
                                    New York
                                        York
                       March
                       March  22,
                              22, 2021
                                   2021




                                                                             JAY FLATOW
                                                                             JAY FLATOW




                                                       9 of 9
Case 2:21-cv-03784-JMA-SIL Document 1-2 Filed 07/06/21 Page 10 of 24 PageID #: 19
  SUPREME COURT                                                    COUNTY OF NASSAU
  OF THE STATE OF NEW YORK


                                                               Plaintiff,
         ALEXIS ROBAINA                               INDEX# 603570/2021

          --- AGAINST ---                             AFFIDAVIT OF SERVICE

         CHIPOTLE MEXICAN GRILL, INC., ET. AL.
                                                                   Defendant,


         STATE OF NEW YORK)
                          )SS.
         COUNTY OF ALBANY )


         BILLIE JO WILLIAMS being duly sworn, deposes and says:

         That is over the age of eighteen years and is not a party to this action.

         That on the 12th day of April, 2021, served the Summons and Verified Complaint,

  Notice of Electronic Filing at 2:30 p.m. on CHIPOTLE MEXICAN GRILL, INC., an

  authorized foreign corporation, one of the defendants in this action by personally delivering to

  and leaving with a person, AMY LESCH, white female with light brown hair, approximately

  47 years of age, 5'6" tall and 2251bs. authorized by the Secretary of State to receive such

  service, at the office of the Department of State in the City of Albany, New York, duplicate

  copies thereof together with the sum of $40.00 (forty dollars), the statutory fee.




                                                                    BILLIE JO WILLIAMS

           Sworn before me this
           12th y of April, 2021

                  0-4.AAktAkk    Q, d4C/
                                       44
           LAWRENCE A. KIRSCH
              4787475
           Notary Public - State of New York
           Residing in Albany County
           Commission Expires May 31, 2023
FILED: NASSAU COUNTY CLERK 05/11/2021 09:39 AM                                                      INDEX NO. 603570/2021
       Case NO.
NYSCEF DOC. 2:21-cv-03784-JMA-SIL
                3                 Document 1-2 Filed 07/06/21 PageRECEIVED
                                                                   11 of 24 PageID
                                                                             NYSCEF:#:05/11/2021
                                                                                       20




            209-21/TIN
            FREEHILL HOGAN & MAHAR LLP
            Attorneysfor Defendant
            Chipotle Mexican Grill, Inc.
            80 Pine Street, 25th Floor
            New York, NY 10005
            T: (212) 425-19001F: (212) 425-1901

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NASSAU
                                           X
            ALEXIS ROBAINA,
                                                                     Index No. 603570/201
                                             Plaintiff,

                     v.                                              STIPULATION EXTENDING
                                                                     TIME TO ANSWER PLAINTIFF'S
           CHIPOTLE MEXICAN GRILL, INC. and                          VERIFIED COMPLAINT
           CHIPOTLE MEXICAN GRILL, INC. dibia
           CHIPOTLE MEXICAN GRILL,

                                             Defendants.
                      -------—------

                     IT IS HEREBY STIPULATED AND AGREED between the undersigned counsel that the time

          for Defendant Chipotle Mexican Grill, Inc. to appear and respond to Plaintiff Alexis Robaina's Verified

          Complaint is extended up to and including May 26, 2021


          Dated: New York, New York
                 May 10, 2021

          LURIE & FLATOW, P.C.                             FREEHILL HOGAN & MAHAR LLP




          By:       Jay Fihtow, Esq.                            Justin T. Nastro, Esq.
                    Attorneysfor Plaintiff                       William H. Yost, Esq.
                    Alexis Robaina                              Attorneysfor Defendant
                    420 Lexington Avenue,                       Chipotle Mexican Grill, Inc.
                    Suite 2920                                  80 Pine St., 25th Floor
                    New York, NY 10170-0002                     New York, NY 10005
                    nlurieflatow.comi                           (212) 425-1900
                                                                nastro@freehill.com
                                                                vost@freehill.com




         547237.1


                                                           1 of 1
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 12 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 21
                                                                                 NYSCEF:  05/25/2021




          209-21/JTN
          FREEHILL HOGAN & MAHAR LLP
          Attorneys for Defendant
          Chipotle Mexican Grill, Inc.
          80 Pine Street, 25th Floor
          New York, NY 10005
          T: (212) 425-1900 | F: (212) 425-1901

          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
          -----------------------------------------------------------X
          ALEXIS ROBAINA,
                                                                             Index No. 603570/201
                                                  Plaintiff,
                                                                             VERIFIED ANSWER
                  v.

          CHIPOTLE MEXICAN GRILL, INC. and
          CHIPOTLE MEXICAN GRILL, INC. d/b/a
          CHIPOTLE MEXICAN GRILL,

                                                   Defendants.
          -----------------------------------------------------------X

                     Defendant, Chipotle Mexican Grill, Inc., incorrectly named additionally as “Chipotle

          Mexican Grill, Inc. d/b/a Chipotle Mexican Grill” (hereinafter “Answering Defendant”), by and

          through its attorneys, Freehill Hogan & Mahar LLP, as and for its Verified Answer to Plaintiff’s

          Verified Complaint, states upon information and belief as follows:


                     1.      As there are no factual allegations in paragraph 1 of the Verified Complaint, no

          response is required; to the extent a response is required, Answering Defendant denies the

          allegations contained therein and leaves all questions of law for the Court.

                     2.      Admits Answering Defendant is a Delaware corporation, which is authorized to

          do business in the State of New York, but except as so specifically admitted, denies the

          remaining allegations contained in paragraph 2 of the Verified Complaint.




          547987.1



                                                                   1 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 13 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 22
                                                                                 NYSCEF:  05/25/2021




                     3.    Admits Answering Defendant is a Delaware corporation, which is authorized to

          do business in the State of New York, but except as so specifically admitted, denies the

          remaining allegations contained in paragraph 3 of the Verified Complaint.

                     4.    Denies the allegations contained in paragraph 4 of the Verified Complaint.

                     5.    Denies the allegations contained in paragraph 5 of the Verified Complaint.

                     6.    Denies the allegations contained in paragraph 6 of the Verified Complaint.

                     7.    Denies the allegations contained in paragraph 7 of the Verified Complaint.

                     8.    Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 8 of the

          Verified Complaint.

                     9.    Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 9 of the

          Verified Complaint.

                     10.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 10 of the

          Verified Complaint.

                     11.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 11 of the

          Verified Complaint.


                                                           2
          547987.1



                                                        2 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 14 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 23
                                                                                 NYSCEF:  05/25/2021




                     12.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018 pursuant to a lease agreement, and denies the remaining allegations

          contained in paragraph 12 of the Verified Complaint.

                     13.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018 pursuant to a lease agreement, and denies the remaining allegations

          contained in paragraph 13 of the Verified Complaint.

                     14.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 14 of the

          Verified Complaint.

                     15.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 15 of the

          Verified Complaint.

                     16.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 16 of the

          Verified Complaint.

                     17.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554




                                                         3
          547987.1



                                                     3 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 15 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 24
                                                                                 NYSCEF:  05/25/2021




          on November 13, 2018, and denies the remaining allegations contained in paragraph 17 of the

          Verified Complaint.

                     18.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 18 of the

          Verified Complaint.

                     19.   Admits that Chipotle Mexican Grill of Colorado, LLC operated a Chipotle

          Mexican Grill restaurant located at 2312 Hempstead Turnpike, East Meadow, New York 11554

          on November 13, 2018, and denies the remaining allegations contained in paragraph 19 of the

          Verified Complaint.

                     20.   Denies the allegations contained in paragraph 20 of the Verified Complaint.

                     21.   Denies the allegations contained in paragraph 21 of the Verified Complaint.

                     22.   Denies the allegations contained in paragraph 22 of the Verified Complaint.

                     23.   Denies the allegations contained in paragraph 23 of the Verified Complaint.

                     24.   Denies the allegations contained in paragraph 24 of the Verified Complaint.

                     25.   Denies the allegations contained in paragraph 25 of the Verified Complaint.

                     26.   Denies the allegations contained in paragraph 26 of the Verified Complaint.

                     27.   Denies the allegations contained in paragraph 27 of the Verified Complaint.

                     28.   Denies the allegations contained in paragraph 28 of the Verified Complaint.

                     29.   Denies the allegations contained in paragraph 29 of the Verified Complaint.

                     30.   Denies the allegations contained in paragraph 30 of the Verified Complaint.

                     31.   Denies the allegations contained in paragraph 31 of the Verified Complaint.

                     32.   Denies the allegations contained in paragraph 32 of the Verified Complaint.


                                                           4
          547987.1



                                                        4 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 16 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 25
                                                                                 NYSCEF:  05/25/2021




                     33.    Denies the allegations contained in paragraph 33 of the Verified Complaint.

                     34.    Denies the allegations contained in paragraph 34 of the Verified Complaint.

                     35.    Denies the allegations contained in paragraph 35 of the Verified Complaint.

                                           FIRST AFFIRMATIVE DEFENSE

                     1. The Verified Complaint fails to allege components of any cause of action and fails as

          a matter of law to state a viable claim.

                                         SECOND AFFIRMATIVE DEFENSE

                     2. To the extent that discovery may show or demonstrate, all or part of plaintiff’s claims

          which are the basis of this lawsuit have either been settled or adjudicated and, therefore, the

          doctrines of res judicata, collateral estoppel, payment and release, waiver, and accord and

          satisfaction bar plaintiff’s claims against Answering Defendants.

                                          THIRD AFFIRMATIVE DEFENSE

                     3. To the extent that discovery may show or demonstrate, plaintiff’s claims are barred,

          in whole or in part, by the applicable Statutes of Limitations, Statute of Repose, and/or by the

          doctrines of laches and estoppel.

                                         FOURTH AFFIRMATIVE DEFENSE

                     4. Plaintiff has not affected proper service of process on Answering Defendant.

                                           FIFTH AFFIRMATIVE DEFENSE

                     5. Answering Defendant did not breach any duty, express or implied, which proximately

          caused or contributed to plaintiff’s alleged injuries and damages.

                                           SIXTH AFFIRMATIVE DEFENSE

                     6. Plaintiff’s claims are barred, in whole or in part, by assumption of the risk

          contributory negligence, and/or comparative negligence.


                                                             5
          547987.1



                                                         5 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 17 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 26
                                                                                 NYSCEF:  05/25/2021




                                        SEVENTH AFFIRMATIVE DEFENSE

                     7. The occurrences alleged in plaintiff’s Complaint and the injuries and damages alleged

          therein to have been incurred by plaintiff were proximately caused, in whole or in part, by the

          culpable conduct of plaintiff. Plaintiff’s damages, if any, should therefore be diminished in the

          proportion by which plaintiff’s culpable conduct caused the injuries and damages alleged in

          plaintiff’s Complaint.

                                         EIGHTH AFFIRMATIVE DEFENSE

                     8.     The liability of Answering Defendant, if any, which is specifically denied, is less

          than 50% of the total liability, if any, of all persons liable, and Answering Defendant’s liability

          to plaintiff, if any, is limited to the amount that Answering Defendant’s culpable conduct is

          found to have contributed to plaintiff’s injuries in accordance with the provisions of Article 16 of

          the CPLR.

                                          NINTH AFFIRMATIVE DEFENSE

                     9. Answering Defendant lacks actual and constructive notice of any alleged hazardous

          or dangerous condition.

                                          TENTH AFFIRMATIVE DEFENSE

                     10. If plaintiff suffered any injuries or damages, which is specifically denied, such

          injuries or damages were caused solely by or were the direct and proximate result of the

          negligence of plaintiff’s employer(s), co-workers and/or others, said negligence constitutes a

          superseding cause of alleged injuries and damages to plaintiff.

                                       ELEVENTH AFFIRMATIVE DEFENSE

                     11. Answering Defendant is not vicariously liable for the alleged actions and/or inactions

          of any other defendant herein or any third-party.


                                                             6
          547987.1



                                                         6 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 18 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 27
                                                                                 NYSCEF:  05/25/2021




                                         TWELFTH AFFIRMATIVE DEFENSE

                     12. Any liability arising out of negligence and/or strict liability of others constitutes a

          superseding and/or intervening cause of plaintiff’s alleged injuries.

                                       THIRTEENTH AFFIRMATIVE DEFENSE

                     13. In the event that it is judicially determined that plaintiff was injured or damaged as

          alleged in the Verified Complaint, all of which is specifically denied, then the acts or omissions

          of Answering Defendant when compared to the acts or omissions of the other parties entitles

          Answering Defendant to contribution and/or indemnity in accordance with its proportional share

          of fault to be determined in this action.

                                      FOURTEENTH AFFIRMATIVE DEFENSE

                     14.    To the extent that discovery may show or demonstrate, plaintiff has failed to join

          feasible and necessary parties to afford a just adjudication of the cause of action alleged in the

          Verified Complaint.

                                        FIFTEENTH AFFIRMATIVE DEFENSE

                     15. Answering Defendant adopt all defenses available to it under Section 402A of the

          Restatement (Second) of Torts as affirmative defenses to plaintiff’s allegations against

          Answering Defendant herein.

                                        SIXTEENTH AFFIRMATIVE DEFENSE

                     16. To the extent that discovery may show or demonstrate, plaintiff’s alleged injuries, if

          any, were caused by plaintiff’s pre-existing medical conditions, subsequent medical conditions,

          and the natural course of those conditions, for which Answering Defendant is not responsible.




                                                               7
          547987.1



                                                           7 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 19 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 28
                                                                                 NYSCEF:  05/25/2021




                                     SEVENTEENTH AFFIRMATIVE DEFENSE

                     17.    To the extent that discovery may show or demonstrate, plaintiff, at all relevant

          times herein, failed to take reasonable action to mitigate the injuries and damages alleged in the

          Complaint.

                                          EIGHTEENTH AFFIRMATIVE DEFENSE

                     18. To the extent that discovery may show or demonstrate, Answering Defendant set

          forth its entitlement to an offset to the extent of any benefits received by plaintiff from any party

          to this matter or through any other collateral source, including workers’ compensation benefits.

                                      NINETEENTH AFFIRMATIVE DEFENSE

                     19. Answering Defendant is not liable as plaintiff’s exclusive remedies exist under New

          York State Workers’ Compensation Law.

                                           TWENTIETH AFFIRMATIVE DEFENSE

                     20. The damages alleged are too remote and fail to state a cause of action.

                                     TWENTY-FIRST AFFIRMATIVE DEFENSE

                     21. Answering Defendant incorporates by reference as if more fully set forth herein all of

          the affirmative defenses raised by other defendants that may appear in this action to the extent

          that they are consistent with the positions taken by Answering Defendant in its Answer.

                                   TWENTY-SECOND AFFIRMATIVE DEFENSE

                     22. Answering Defendant reserves its right to assert any and all other affirmative

          defenses which discovery hereafter may reveal to be appropriate.

                                     TWENTY-THIRD AFFIRMATIVE DEFENSE

                     23. Pursuant to General Obligations Law Section 15-108, Answering Defendant is

          entitled to set-off.


                                                              8
          547987.1



                                                          8 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 20 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 29
                                                                                 NYSCEF:  05/25/2021




                                   TWENTY-FOURTH AFFIRMATIVE DEFENSE

                     24. Any recovery by plaintiff herein must be reduced by collateral source payments

          pursuant to N.Y. CPLR § 4545.

                                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

                     25. If the causes of action based upon statutory liability are founded upon any alleged

          oral warranties or undertakings on the part of Answering Defendant, which are specifically

          denied, upon which plaintiff might rely, they are inadmissible and unavailable pursuant to the

          provisions of the Statute of Frauds.

                                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

                     26. That insofar as the Complaint and each cause of action considered separately alleges

          a cause of action to recover damages for personal injuries, the amount of damages recoverable

          thereon must be diminished by the plaintiff’s comparative negligence, in the proportion which

          the culpable conduct attributable to the plaintiff bears to the culpable conduct which caused the

          damages.

                                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                     27. That the matters that are the subject of the plaintiff’s Complaint are attributable to

          third parties over whom Answering Defendant had neither control nor right of control.

                                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                     28. Answering Defendant reserves the right to amend its Answer and to assert additional

          cross-claims and/or otherwise counterclaims as to any party named or to be named herein, who

          may have, is or will be declared bankrupt or otherwise files a petition under the Bankruptcy

          Code.




                                                             9
          547987.1



                                                         9 of 13
(FILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 21 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 30
                                                                                 NYSCEF:  05/25/2021




                                          TWENTY-NINTH AFFIRMATIVE DEFENSE

                      29.      That if the plaintiff secures judgment against either Answering Defendant, and if

           either Answering Defendant is found to be 50% or less liable, then judgment for non-economic

           loss as defined in Article 16 of the Civil Practice Law and Rules can only be had against the

           Answering Defendant to the extent the Answering Defendant is found to be liable.

                                             THIRTIETH AFFIRMATIVE DEFENSE

                      30. Answering Defendant reserves the right to move for a severance of the various

           allegations in the plaintiff’s Verified Complaint.

                                           THIRTY-FIRST AFFIRMATIVE DEFENSE

                      31. To the extent that discovery may show or demonstrate, plaintiff’s choice of venue is

           improper and Answering Defendant reserves the right to move for a change of venue, including

           but not limited to the removal of the case to federal court on diversity jurisdiction grounds in the

           future.

                            WHEREFORE, having fully answered, Defendant Chipotle Mexican Grill, Inc.,

           demands that Plaintiff’s Verified Complaint be dismissed with prejudice, and for other, further

           and different relief as the Court may deem just and proper.

           Dated: New York, New York
                  May 25, 2021
                                                     FREEHILL HOGAN & MAHAR LLP
                                                     Attorneys for Defendant Chipotle Mexican Grill, Inc.


                                                     By: _________________________________
                                                            Justin T. Nastro
                                                            William H. Yost
                                                            Laina R. Boris
                                                            80 Pine Street, 25th Floor
                                                            New York, New York 10005
                                                            nastro@freehill.com
                                                            yost@freehill.com
                                                            Telephone: (212) 425-1900
                                                              10
           547987.1



                                                           10 of 13
IFILED:    NASSAU COUNTY CLERK 05/25/2021 09:49 PM)
         Case  2:21-cv-03784-JMA-SIL
 NYSCEF DOC. NO. 7                   Document 1-2 Filed 07/06/21 Page 22 of 24
                                                                              INDEX NO. 603570/2021
                                                                       RECEIVEDPageID #: 31
                                                                                 NYSCEF:  05/25/2021




          TO:        Lurie & Flatow, P.C.
                     Attn: Jay Flatow, Esq.
                     Attorneys for Plaintiff
                     420 Lexington Avenue, Suite 2920
                     New York, NY 10170-0002
                     Tel: (212) 687-1600




                                                           11
          547987.1



                                                        11 of 13
                                                                            INDEX NO. 603570/2021
          NASSAU COUNTY CLERK 05/25/2021 09:49 PM
FILED: Case   2:21-cv-03784-JMA-SIL Document 1-2 Filed 07/06/21 Page 23 of 24 PageID
                                                                     RECEIVED        #: 05/25/202
                                                                               NYSCEF:  32        1
NYSCEF DOC. NO. 7




                                                    AFFIDAVIT OF SERVICE



          STATE OF NEW YORK             )

                                            : ss:

          COUNTY OF NEW YORK )



                 I, Justin T. Nastro, being duly sworn, deposes and says that I am not a party to the within action,
          am over 18 years of age and have an office and place of business in New York, New York.

              On May 25, 2021, I served a true and correct copy of the within Chipotle Mexican Grill, Inc.’s
          ANSWER TO VERIFIED COMPLAINT upon:

                  Lurie & Flatow, P.C.
                  Attn: Jay Flatow, Esq.
                  Attorneys for Plaintiff
                  420 Lexington Avenue, Suite 2920
                  New York, NY 10170-0002




          at the address(es) designated by said attorneys for the purpose of depositing a true copy in a pre-
          paid properly addressed envelope in an official depository under the exclusive care and custody
          of the United States Postal Service within the State of New York.



                                                           ______________________________
                                                                    Justin T. Nastro

           Sworn to before me on this
           25th day of May, 2021

                CCA.A".41,
           __________   * __________________
                    Notary Public
                     Left Rose Berfe
            Itiotsfy Pubno, State or Nov York
                 No. 02B06.t97140
             Ouanfied In New York County
          Cr:Omission Expires Sept. 03. 2023
                                                              12
           547987.1



                                                           12 of 13
FILED: NASSAU COUNTY CLERK 05/25/2021 09:49 PM                                                 INDEX NO. 603570/2021
        Case 2:21-cv-03784-JMA-SIL Document 1-2 Filed 07/06/21 Page 24
NYSCEF DOC. NO. 7
                                                                       of 24 PageID #: 33
                                                                     RECEIVED NYSCEF: 05/25/2021




                                                     VERIFICATION



         STATE OF NEW YORK              )

                                             : ss:

         COUNTY OF NEW YORK )


                    Justin T. Nastro, being duly sworn, deposes and says:

                    I am an attorney duly admitted to practice before this Honorable Court and a partner with

         the firm of FREEHILL HOGAN & MAHAR LLP, attorneys for Defendant Chipotle Mexican

         Grill, Inc. in this action.

                    I have read the foregoing Verified Answer to the Verified Complaint and know the

         contents thereof and that the same is true to my own knowledge except as to the matters therein

         stated to be alleged on information and belief and as to those matters, I believe them to be true.

                    The sources of my information and the grounds for my belief are derived from

         documents, records, correspondence and memoranda concerning the matters set forth in the

         Verified Answer in my file.

                    This verification is being made pursuant to CPLR 3020(d)(3) by the undersigned on

         behalf of Defendant which does not reside within the county in which I maintain my office.



                                                         ______________________________
                                                         Justin T. Nastro

         Sworn to before me on this
         25th day of May, 2021

              .
          Y,CCAAA-
         ____________________________
                                             -


               Notary Public
                    Loft Rout Bode
          Notary Public, State of New York
               No. 021306397140
           *Milled in New York County
         Commission Expires Sept. 03, 2023                 13
         547987.1



                                                       13 of 13
